DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because of legal phrases.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is  rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without transmitter, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). A processor, by definition, processes data, it cannot transmit a radio signal by itself as claimed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The parent claim 1, states  “in a case in which two or more items of the configuration information corresponding to the position information are identified, receive a user input for selecting one of the two or more items of configuration information that have been identified”.  In claim 2, “in a case in which one item of the configuration information corresponding to the position information is identified, the processor determines the configuration information to be used to configure the wireless transmission apparatus on the basis of identification.”	You cannot, and the specification does not support, have both user input and also the processor determining the configuration information to be used to configure the wireless transmission apparatus at the same time. Are there 2 different  types of determining the configuration information to be used to configure the wireless transmission apparatus? Does determining the configuration information to be used to configure the wireless transmission apparatus happen twice?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 4, 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2019/0349938 (Chen, et al) in view of United States Patent Application Publication 2007/0115950 (Karaoguz, et al).
Chen, et al discloses an information processing apparatus (figure 11) comprising  a memory (#230) configured to store instructions (paragraph 26), and a processor  (#210) configured to execute the instructions (paragraph 26) to acquire position information (paragraphs 27, 28, 49, 50, 83, etc.).  Identify, from management information in which position information is associated with configuration information for configuring a wireless transmission apparatus, one or more items of configuration information corresponding to the acquired position information (Abstract, paragraph 7-12, 14-17, 21-25, etc.)  In a case in which two or more items of the configuration information corresponding to the position information are identified and determine the configuration information to be used and to configure the wireless transmission apparatus (figure 3, #140, paragraphs 29-36).  Chen, et al does not disclose receiving a user input for selecting one of the two or more items of configuration information that have been identified.  Karaoguz, et al teaches the old and well known use of receiving a user input for selecting one of the two or more items of configuration information that have been identified and determine the configuration information to be used to configure the wireless transmission apparatus on the basis of the user input that has been received for the purpose of determining communication configuration information desired for the access point (claim 11).  Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the well know use of receiving a user input for selecting one of the two or more items of configuration information that have been identified and determine the configuration information to be used to configure the wireless transmission apparatus on the basis of the user input that has been received for the purpose of determining communication configuration information desired for the access point, as taught by Karaoguz, et al, in the information processed apparatus of Chen, et al in order for determining desired communication configuration information based, at least in part, on user input to the access point.
Regarding claim 4, note figure 2, #210 and 230.
Regarding claim 5, this claim is a method version of the apparatus claim and claiming the same functions.
Regarding claim 6, this claim is a product version of the apparatus claim.  Also note #200, 230, paragraphs 65-68.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over  United States Patent Application Publication 2019/0349938 (Chen, et al) in view of United States Patent Application Publication 2007/0115950 (Karaoguz, et al) as applied to claim 1 above, and further in view of United States Patent Application Publication 2003/0097374 (Himeno).
Chen, et al in view of Karaoguz, et al discloses all subject matter, note the above paragraph, except for transmitting the position information to a management apparatus that stores the management information, and the one or more items of configuration information corresponding to the position information are identified on the basis of the configuration information received from the management apparatus in response to transmission of the position information.  Himeno teaches the old and well known use of transmitting the position information to a management apparatus that stores the management information, and the one or more items of configuration information corresponding to the position information are identified on the basis of the configuration information received from the management apparatus in response to transmission of the position information, paragraphs 9, 10, 45, and 46.
Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the old and well know use of transmitting the position information to a management apparatus that stores the management information, and the one or more items of configuration information corresponding to the position information are identified on the basis of the configuration information received from the management apparatus in response to transmission of the position information, as taught by Himeno, in order for the portable terminal transmits to the information center personal information of a user, which is input in association with the content distributed from the information center.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Conclusion
If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/         Primary Examiner, Art Unit 2645